Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Final Rejection

The Status of Claims:
Claims 1-12, 14, 18, 22, 25-27,34-41, 44- 51 are pending. 
Claims 1, 11, 18, 22, 25, 34-35, 44-50 are rejected. 
Claim 27 is allowable. . 
Claim 1 is objected. . 
Claims 2-10, 12, 14, 26,36-41, and 51 are withdrawn from consideration. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, the limitation R1 is hydrogen or C1-C10 alkyl” is repeated twice in the claim   Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicants’ argument filed 8/25/2021 have been fully considered, and are 

persuasive; however, there are still some other issues to be resolved.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
	 The  previous rejection of Claims 1, 11, 18, 22, 25, 34-35, 44-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claim. However, in view of the revised claims, there are some other issues to be resolved in the followings:

In Claim 1, the limitation “ X is aliphatic from 1-16 carbons in length” is defined first and then,  a little bit different limitation than the previous one “ X is aliphatic from 10-25 carbons in length and comprises is substituted with one or more hydroxyl or carbonyl substitutions”  is defined. These expressions are vague and indefinite because the variable “X” is defined twice differently. The examiner recommends to put together in one set of the limitation.   

R2 and R3 independently are C1-C10 alkyl” is defined first and then ,  the narrowed limitation “ each R2 is methyl” is defined later in the same claim 
 These expressions are vague and indefinite because the variable “R2 “ is defined twice differently. The examiner recommends to put the narrowed limitation to its dependent claim..   

Claim 11 recites the limitation "   each R8 is independently hydrogen or fluoride" in line 53.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends to put the limitation to its parent claim..   

Claim 11 recites the limitation "   each R9 is independently hydrogen or deuterium " in line 54.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends to put the limitation to its parent claim..   
Claim 22 recites the limitation "   X is substituted or unsubstituted alkyl, substituted or unsubstituted heteroalkyl, substituted or unsubstituted alkenyl, substituted or unsubstituted heteroalkenyl, substituted or unsubstituted alkynyl, substituted or unsubstituted heteroalkynyl, substituted or unsubstituted aryl, or substituted or unsubstituted heteroaryl, wherein X, if substituted, is substituted with halogen or deuterium " in lines 2-6. .  The examiner recommends to put the limitation to its parent claim.


Applicants’ Argument		

Claims 1, 11, 18, 22, 25, 27, 34-35, and 44-50 are rejected under 35 U.S.C. § 112(b) as allegedly being indefinite because, with respect to substitutions, the term "comprises" could mean there are additional components besides the recited substitutions (Office action, page 4). Claims 1, 25, and 49 are amended to replace "comprises" with "is substituted with." Withdrawn claim 10 is similarly amended. Applicant respectfully requests withdrawal of this rejection under 35 U.S.C. § 112(b). 
Claims 1 and 27 are rejected because the phrases "lower alkyl" and "aliphatic" are 
allegedly vague and indefinite because there is no description of how many carbons are present for the alkyl and aliphatic groups (Office action, page 5). The term "lower alkyl" is replaced with "C1-Cio alkyl"; support for this amendment is found in the specification (page 7, line 11). In the definition of R10 and R" in claim 27, the term "aliphatic" is replaced with "C1-Cio aliphatic"; support for this amendment is found in the specification= (e.g., page 7, lines 16-19; page 54, lines 9-13). Elsewhere, the term "aliphatic" already includes a specified number of carbons. Applicant respectfully requests withdrawal of this rejection under 35 U.S.C. § 112(b).
E-151-2017-0-US-10 Attorney Reference Number 4239-98984-10Application Number 16/622,697 Claim 11 is rejected as allegedly lacking antecedent basis for "any one of formulas (II)- (CII)" (Office action, page 5). Claim 11 is amended to include the structures and is further amended to recite only structures that do not include an epoxy group. Applicant respectfully requests withdrawal of this rejection under 35 U.S.C. § 112(b). 
Claim 18 is rejected as allegedly being vague because the structures are not included. Claim 18 is amended to include the pertinent structures that do not include an epoxy group (Office action, page 5). Applicant respectfully requests withdrawal of this rejection under 35 U.S.C. § 112(b). 
Claims 21 and 48 are rejected because the term "substituted" allegedly is vague and 
indefinite in the absence of specific moieties (Office action, paragraph bridging pp. 5-6). Claim 21 was previously canceled. Claims 22 and 48 are amended to recite particular substitutions. Support for the amendments to claims 22 and 48 is found in the specification, (e.g., at page 55, line 30 to page 56, line 5). Applicant respectfully requests withdrawal of this rejection under 35 U.S.C. § 112(b). 


Regarding applicants’ arguments, the examiner has noted applicants’ arguments and they are persuasive. However, as indicated in the above, there are still some issues to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        11/9/2021